ROBERT L. BLAND, Judge.
Claimant Dorsey Brannon, a physician and surgeon of high standing and reputation who was engaged in the practice of his profession in the City of Morgantown, West Virginia, filed a claim in the court of claims on the 19th day of August, 1942, against the state department of public assistance, which said claim was thereafter placed upon the trial calendar of the court. Subsequently, and before an opportunity to investigate the claim was afforded, Dr. Brannon was inducted into the military service of the United States where he served with the rank of Major. Having returned to his home and resumed his practice at Morgantown, his claim was placed on the trial calendar for the present term and duly investigated and heard.
' In the month of December, 1936, claimant was duly contracted with and employed by a duly authorized official of the department of public assistance of Monongalia county, that being the county of his residence, and directed to take certain medical and surgical cases of individuals who were at that *83time being provided for, under the statute in such cases made and provided, by the said department of public assistance of Monongalia county. In pursuance of such employment he did take such cases and administered to them, giving them the benefit of his professional skill. Altogether he treated and rendered professional aid to sixteen charity patients. In the course of his duties it became necessary for him to perform several delicate surgical operations. For all of the services which he rendered under the terms of the contract of his employment he chargéd $256.00. In each instance the charge made was in accordance with the schedule of professional fees provided by the department. All of these fees are exceedingly reasonable and far - below the amounts that are charged by physicians and surgeons for such cases and treatment at the present time. Claimant was never paid for his professional services so rendered by virtue of the express contract of his employment, nor has he received any part of such scheduled fees. It is made .to. appear to the court that by virtue of the •misapprehension of the officials in charge of the county' department as to their authority to pay claims, they refused absolutely to pay any portion of the doctor’s bill. Notwithstanding this fact, however, the county department, which is a unit or integral part of the state department of public assistance, paid for the services of the anesthetist and for the hospitalization of the several patients who were treated in hospitals. We think that the confusion or lack of understanding of the officials in charge of the county department of public assistance was due largely to their imaginary self-importance, and “little brief authority."
The State of West Virginia has held itself out to furnish public assistance and been duly authorized so to do under a statute enacted by its Legislature. It cannot be thought that a great and sovereign state would enter into a solemn and binding contract with a physician and surgeon of high reputation and standing to render gratuitous professional services to the indigent and needy persons on the rolls of the department of public assistance. It would be unconscionable on the part of the state to avail itself of the skill of claimant and say that he is entitled to no reward or compensation for his professional *84services. The state has received value from the claimant in the instant case. It has had the benefit of his great learning and outstanding skill. It is obvious that claimant is just as much entitled to be reimbursed and compensated for the professional services which he has rendered as a landowner would be entitled to be paid for land taken by the state without being paid compensation therefor.
The members of this court are unanimously of opinion that the claim of Doctor Brannon is just and meritorious and should be allowed as an approved award. The integrity of the state should at all times be maintained.
An award is made in favor of claimant, Dorsey Brannon, M. D., in the sum of two hundred and fifty-six dollars ($256.00).